                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JAMES E. WALKER,                             )
                                              )
                      Plaintiff,              )
                                              )   19-cv-447-SMY
 vs.                                          )   Case No. 3:15-CV-786-MAB
                                              )
 MICHAEL MOLDENHAUER, et al.                  )
                                              )
                      Defendants.             )


                         MEMORANDUM AND ORDER

BEATTY, Magistrate Judge:

       Plaintiff James Walker filed a pro se complaint pursuant to 42 U.S.C. § 1983, joining

many discrete claims against separate groups of defendants in one action (Doc. 1; see Doc.

7). The Court reviewed the complaint and determined that it violated the joinder

requirements of Federal Rule of Civil Procedure 20 (Doc. 7). The Court advised Walker

to draft separate complaints, each confined to one group of injuries and defendants (Doc.

7). One of the narrowed complaints would serve as the operative complaint for this

action, and each of the other proposed complaints would be treated as a motion to sever

(Doc. 7).

       On September 14, 2015, Walker submitted his First Amended Complaint in this

case, along with three other proposed complaints (Docs. 8, 10). The Court, however,

determined that each of the complaints also violated the joinder requirements of Rule 20

and they were stricken (Doc. 11).

       On October 26, 2015, Walker submitted six proposed complaints (Docs. 15, 16).
                                        Page 1 of 3
This batch of complaints again raised Rule 20 problems (Doc. 17). In light of his successive

failed attempts to cure his Rule 20 problems, the Court determined that Walker was not

competent to plead his case without the benefit of counsel (Doc. 17). Attorney Gary

Meadows was subsequently recruited as counsel for Plaintiff (Doc. 26). Mr. Meadows

filed a Second Amended Complaint in February 2016 (Doc. 34). He also tendered via

email to District Judge Michael Reagan three additional proposed complaints for the

Court to sever into separate cases (see Doc. 33). For reasons unbeknownst to the

undersigned, the proposed complaints were apparently overlooked by the Court and

they were never severed into separate causes of action.

       Mr. Meadows was replaced by Attorney Scott Mosier as counsel for Mr. Walker in

June 2016 (Doc. 39). Mr. Mosier litigated this case on behalf of Mr. Walker until a

settlement was reached in September 2018 (Docs. 114, 115). In February 2019, Mr. Walker

attempted to bring the issue of his unaddressed proposed complaints to the Court’s

attention by filing a pro se motion (Doc. 123), but his motion was stricken because the

Court does not accept pro se filings from parties who are represented by counsel (Doc.

124). Mr. Mosier then filed a motion on March 13, 2019, asking the Court to order each of

Walker’s proposed complaints to be severed into a separate action (Doc. 125). There was

no objection to the motion.

       The motion to sever cases (Doc. 125) is GRANTED. The Clerk of Court is

DIRECTED to SEVER Proposed Complaint #1 (Doc. 125-1, pp. 1–7) into a separate

action, to SEVER Proposed Complaint #2 (Doc. 125-1, pp. 8–12) into another separate

action, and to SEVER Proposed Complaint #3 (Doc. 125-1, pp. 13–17) into yet another
                                        Page 2 of 3
separate action. The three severed cases actions will have newly assigned case numbers,

Walker will be required to pay a $350.00 filing fee in each new case, and the complaints

shall undergo preliminary review pursuant to 28 U.S.C. § 1915A. In each new case, the

Clerk is DIRECTED to file this Memorandum and Order, Walker’s IFP motion (Doc. 6),

and the respective Proposed Complaint.



      IT IS SO ORDERED.

      DATED: April 23, 2019

                                               s/ Mark A. Beatty
                                               MARK A. BEATTY
                                               United States Magistrate Judge




                                      Page 3 of 3
